Citation Nr: 1107065	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  10-33 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah


THE ISSUE

Entitlement to service connection for lung cancer/mesothelioma, 
to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to December 
1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2009 rating decision by the Salt Lake 
City, Utah RO, which denied a claim of service connection for 
lung cancer/mesothelioma, to include as secondary to asbestos 
exposure.  

On November 30, 2010, the Veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 
2002).  


FINDING OF FACT

The Veteran does not have lung cancer/mesothelioma that is 
related to military service, including asbestos exposure.  


CONCLUSION OF LAW

The Veteran does not have a lung cancer/mesothelioma that is the 
result of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in July 2008, September 2008, April 2009, May 2009, July 
2009 and August 2009 from the RO to the Veteran which were issued 
prior to the RO decision in November 2009.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  The Board finds that the content of those 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim.  

It also appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition of 
this appeal.  It is therefore the Board's conclusion that the 
Veteran has been provided with opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.  

The Board notes that the Veteran's service treatment records are 
unavailable.  According to the National Personnel Records Center 
(NPRC), his records were likely destroyed in a 1973 fire at the 
NPRC in St. Louis, Missouri.  

The Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened obligation 
to explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has 
been undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a claim 
of service connection but rather increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

Neither the Veteran nor his representative has indicated that the 
Veteran has or knows of any additional information that pertains 
to his service connection claim considered here.  As VA has 
fulfilled the duty to notify and assist the Veteran, the Board 
finds that it can consider the merits of this appeal.

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty-to-assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issues decided herein is absent from the 
record.  The Board further notes that, despite the missing STRs, 
neither the Veteran nor his representative has alleged that he 
had lung cancer/mesothelioma during military service; and the 
Veteran has provided no information regarding the etiology of 
that disorder.  The only information indicating a link to 
military service is the Veteran's own lay assertion, which is not 
founded on any demonstrated medical expertise or independent 
medical evidence.  Therefore, it is not necessary for VA to 
schedule the Veteran for an examination.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Background

The record indicates that the Veteran served on active duty from 
January 1954 to December 1955.  His service separation document 
shows that his most significant duty assignment was with the 25th 
Infantry Division, 14th regiment.  In April 2009, the National 
Personnel Records Center (NPRC) certified that the Veteran's 
service records were likely lost in a 1973 fire at NPRC.  In the 
absence of the service treatment records, the Board's obligation 
to explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule in its decision is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Post-service treatment records consist of private treatment 
reports dated from April 1980 through October 2008.  On March 24, 
2008, the Veteran was seen for complaints of chest pain and 
shortness of breath.  The Veteran indicated that he had service 
in Korea and in Hawaii; he stated that he had no exposure to 
asbestos, toxic chemicals, or fumes.  He did smoke and smoked one 
pack a day for 20 years, but quit in the distant past.  After 
that, he worked in the restaurant business and cooked for 
approximately 40 years.  He had exposure to cooking fumes, but no 
known exposure to any toxic chemicals, fumes or other types of 
toxic materials.  The Veteran reported that he had recently lost 
about 14 pounds in attempts to lose weight, but he had not had a 
normal appetite and felt fairly well.  It was noted that he 
recently developed anterior left-sided chest pain and increasing 
dyspnea.  The impression was that the Veteran had unexplained 
left pleural effusion that was exudative in nature; it was 
further noted that pleural biopsies showed chronic inflammation, 
indicating that the disease had become recurrent.  The examiner 
further noted that the Veteran had a remote smoking history with 
approximately 20 pack years.  He had no exposure to known 
chemicals or toxins that would predispose him to pleural tumor, 
and no asbestos exposure was noted.  

On March 25, 2008, the Veteran underwent a biopsy and a left 
thoracotomy with resection of a tumor in the left lower lobe, 
which was determined to be a malignant mesothelioma.  In April 
2008, the Veteran underwent thoracotomy for removal of a newly 
diagnosed mesothelioma.  

Of record is a medical statement from Dr. Richard Frame, dated in 
April 2009, wherein he stated that the Veteran had advanced 
mesothelioma.  Dr. Frame also noted that the Veteran's condition 
was terminal.  He stated that the Veteran may require 
chemotherapy treatments in the future.  

At his personal hearing in November 2010, the Veteran maintained 
that lung cancer developed as a result of his exposure to 
asbestos during his period of active duty.  The Veteran indicated 
that he was transported to Korea aboard the Phoenix Marine and 
another ship back to the states.  The Veteran stated that he 
would not know asbestos if he saw it, but he had learned that 
there were things aboard military ships that contained asbestos, 
including pipe insulation and other equipment.  The Veteran 
related that there were pipes located above his bunk; he was 
always in the top bunk.  The Veteran testified that, after 
service, he worked in the restaurant business for approximately 
40 years.  The Veteran stated that he started experiencing lung 
problems two years earlier, in February or March 2008; he noted 
that the problems were subsequently determined to be cancer.  The 
Veteran maintained that his lung cancer must be due to asbestos 
exposure in service as he had no other exposure following his 
discharge from service.  



III.  Analysis

Service connection may be awarded for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"--the so- called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946 and a malignant 
tumor manifests to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  It is not required that the disease be diagnosed in the 
presumptive period, but only that there be shown by acceptable 
medical or lay evidence characteristic manifestations of the 
disease to the required degree.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

There is no statute specifically addressing asbestos and service 
connection for asbestos-related diseases; nor has VA promulgated 
any specific regulations for these types of cases.  In 1988, VA 
issued a circular on asbestos-related diseases, which provided 
guidelines for considering asbestos compensation claims.  VA 
Department of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in the VA Adjudication Procedure Manual with updates in 
2005 and 2006.  M21-1, VBA Adjudication Procedure Manual M21-1 
Manual Rewrite (M21-1MR), Part IV, Subpart ii, Ch.2 Section C, 
Topic 9 (Dec. 13, 2005) and Section H, Topic 29 (Sep. 29, 2006).  

The guidelines note that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between the first 
exposure and development of a disease and that the exposure may 
have been direct or indirect.  The guidelines point out that 
asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  The guidelines further specify that 
asbestos fibers may produce asbestosis, pleural effusions and 
fibrosis, pleural plaques, mesothelioma of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  Id.  With these claims, VA must determine whether 
military records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre-service and/or post-
service occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency and exposure 
information discussed above.  Id.  The VA General Counsel has 
held that relevant factors in the adjudication manual are not 
substantive, but must be considered by the Board in adjudicating 
asbestos-related claims.  VAOPGCPREC 4-00.  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical nexus evidence is 
required in claims for asbestos related disease related to 
alleged asbestos exposure in service. VAOPGCPREC 4-00.  

A veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

The Veteran has been diagnosed as having mesothelioma.  He does 
not, however, claim that he had a chronic disease in service, 
that there was continuity of symptomatology, or that lung cancer 
manifested within the applicable presumptive period.  Rather, he 
claims that his lung cancer, diagnosed as mesothelioma, is due to 
his exposure to asbestos aboard a navy ship.  

The Veteran testified that the ship upon which he traveled to 
Korea contained asbestos; he said that he had pipes right above 
his bunk aboard the ship and that he was housed in older barracks 
for a time at Fort Ord.  Nevertheless, the Board finds that his 
allegations of asbestos exposure amount to nothing more than 
conjecture on his part.  He did not work during service in a job 
that typically resulted in exposure to asbestos, and he even 
indicated that he did not know what asbestos would have looked 
like.  The RO has taken steps to determine whether the Veteran 
was in fact exposed to asbestos in service, and if so the extent 
of such exposure.  The service department provided a sheet from 
the Veteran's personnel records which shows that he was 
transferred to the 14th Infantry regiment in September 1954; 
however, there was no evidence or suggestion that the Veteran was 
exposed to asbestos during his period of service.  In addition, 
during an examination at LDS hospital on March 24, 2008, the 
Veteran reported serving in Korea and in Hawaii; however, he 
denied any exposure to asbestos, toxic chemicals or fumes.  The 
Veteran did report smoking one pack a day for 20 years and being 
a cook, where he was exposed to cooking fumes for 40 years.  In 
light of the foregoing, the Board finds the Veteran's assertion 
of having been exposed to asbestos during service as nothing more 
than speculation on his part.  

The medical evidence of record establishes that the Veteran's 
lung cancer, diagnosed as mesothelioma, was first diagnosed in 
March 2008, more than 50 following his discharge from service.  
The Veteran has not identified any treatment for the lung 
disorder before 2008.  The Board notes that this lengthy period 
with no evidence of pertinent diagnosis or treatment weighs 
against the claim even though VA has recognized that there can be 
a lengthy latency period.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Moreover, there is no competent evidence in the record that 
relates lung cancer/mesothelioma to service (and the Veteran does 
not assert any theory of entitlement to service connection for a 
lung disability other than on the basis that the current 
disability is related to supposed exposure to asbestos in 
service).  The Veteran in this regard has submitted no competent 
evidence to support his lay assertions for the purpose of linking 
his diagnosed lung cancer/mesothelioma to any event or incident 
of his service.  His theory of entitlement has merely been that 
he must have been exposed to asbestos in service because he now 
has mesothelioma.  This hypothesis is not based on any proof of 
in-service event or medical nexus evidence.

The Veteran's own lay assertions that the cancer is medically 
related to exposure to asbestos in service may be afforded no 
probative weight in the absence of evidence that the Veteran has 
the expertise to render opinions about medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is 
no evidence that establishes that the Veteran has medical 
expertise.  Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose and 
need not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  In short, there is no competent and credible evidence 
showing that the Veteran was exposed to asbestos in service or 
that he has a current disorder that is attributable to service.  

In summary, while the evidence shows that the Veteran has medical 
diagnosis of a lung cancer/mesothelioma, there is no evidence 
that it was manifested in service; there is no competent evidence 
of a nexus between such disability and a disease or injury in 
service; there is no corroborating evidence that he was exposed 
to asbestos in service (and the evidence appears to contradict 
his accounts of such exposure); and there is no competent 
evidence that his lung cancer is somehow otherwise related to 
service.  Accordingly, the preponderance of the evidence is 
against the claim; the doctrine of reasonable doubt is not for 
application (see 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990)); and service connection for lung 
cancer/mesothelioma, to include as due to asbestos exposure, must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for lung cancer/mesothelioma, to include as 
secondary to asbestos exposure, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


